PER CURIAM.
We reverse because the trial court was without authority to deviate from the mandatory minimum sentence required under section 893.13(l)(c)l, Florida Statutes (1995), which provides that a person convicted of violating it “must be sentenced to a term of imprisonment of 3 calendar years.” See State v. Swider, 654 So.2d 562 (Fla. 4th DCA 1995); State v. Randall, 627 So.2d 571 (Fla. 2d DCA 1993); Hill v. State, 624 So.2d 826 (Fla. 2d DCA 1993). On remand, appellee must be given an opportunity to withdraw her plea, if she desires to do so. See State v. Nichols, 536 So.2d 1052 (Fla. 4th DCA 1988).
STONE, C.J., and KLEIN and GROSS, JJ., concur.